Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 2/25/22 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the hinge for connecting a door to a household appliance compartment as required by claim 1, specifically, where said movement means (6) comprises an electric motor (10), the hinge being characterized in that said movement means (6) further comprise reversible connecting means (9) to couple and decouple selectively said electric motor (10) and said second portion (5b) of the activating arm (5), 20 said electric motor (10) causing the activating arm (5) to move when said reversible connecting means (9) determine the coupling between said electric motor (10) and said second portion (5b) of the activating arm (5), the movement of the activating arm (5) occurring freely when said reversible connecting means (9) determine the decoupling of said electric motor (10) from said activating arm (5). 25 2. Hinge (1) according to claim 1, wherein said movement means (6) comprise a slider (11) moved linearly by means of said electric motor (10), said slider (11) being constrained to said second portion (5b) of the activating arm (5).
Meurer et al. (2019/0203947) shows a hinge for a household appliance driven by a motor, but fails to disclose the ability to selectively couple and decouple the electric motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658